DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365). 
98) having size in such range (col. 7 lines 40-43, col. 8 lines 6-15).  Delfosse disclose such mineral material (natural calcium carbonate)  can be natural calcite, limestone, white marble (col. 2 lines 7-11). 
Delfosse disclosed average particle size and top cut particle size  overlapping with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Delfosse also teaches average particle diameter and particle size distribution are particularly important for the properties of the paper fillers and coating pigments (col. 7 lines 25-39),  hence it would have been obvious for one of ordinary skill in the art to adopt a median particle diameter of 1.1 to 1.5 µm as that of instantly claimed via optimization (see MPEP 2144. 05 II) for help obtaining mineral filler or pigment  material providing desired opacity and mechanic properties to paper fillers and coating pigments as suggested by Delfosse (col. 7 lines 25-39). 
Delfosse also discloses top cut less than 7 µm is necessary to achieve perfect smoothness and good gloss in the coated paper (col. 8 lines 12-15). It would have been obvious for one of ordinary skill in the art to adopt a top cut D98  from 1.8 to 5.9 µm as that of instantly claimed via optimization (see MPEP 2144.05 II)  for help obtaining a calcium carbonate material providing d perfect smoothness and good gloss in the coated paper as suggested by Delfosse (col. 8 lines 12-15). 
2 specific area of from 3 m2/g to 13 m2/g,  it appears to one of ordinary skill in the art whether such BET/N2 specific area is  only a BET/N2 specific area for one of the intermediate product during the process of forming such mineral material after grinding step a) and before step d), but it is not BET/N2 specific area for the instantly claimed miner material, hence, such limitation cannot render the claimed mineral material patent distinct.   In arguendo about such BET/N2 specific area being the formed final mineral material’s BET/N2 specific area, Delfosse further teaches the calcium carbonate having specific surface area 6 to 13 m2/g (claim 6, 7).  Delfosse also teaches such specific surface area is unexpectedly important for achieving maximum filing ratios and optimum rheological properties (col. 8 lines 18-34).  
Regarding claim 1, as for the claimed process steps a), b), c), d) and e),   these are product by process limitations, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”  (See § MPEP 2113 ).    In this case, Delfosse already discloses a  mineral material  which is substantially identical  as that of instantly claimed as discussed above.     
Regarding claim 2-3 and 7-9, Delfosse already teaches such limitation as discussed above. 

Regarding claim 13,  as for the claimed  “a product being paper,  paint, a coating etc.”, such recitation  does not require any additional structural limitation except the mineral material in claim 1.   Delfosse  further discloses paper using such mineral fillers  the natural calcium carbonate being used as paper coating and paint (col. 1 lines 12-31), hence, a product being paper is envisioned hereof. 
Claim  12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of  Kahanna (WO2010/030579). 
Regarding claim 12, Delfosse does not expressly teach mineral material, e.g. calcium carbonate  being treated with claimed carboxylic acid (e.g. stearic acid).
Kahanna teaches calcium carbonate being  treated with stearic acid and such stearic-acid treated calcium carbonate can be blended to reduce agglomeration  and incorporated into polymer (abstract, [003], [006], [014], [0037], [038]). 
It would have been obvious for one of ordinary skill in the art to adopt stearic acid as shown by Kahanna to treat calcium carbonate of Delfosse because by doing so can render the calcium carbonate surface hydrophobic to increase its compatibility with other materials in downstream applications as suggested by Kahanna ([002],[0003],  [006], [0037]).
Claims  14-19  are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of  Reedy (US2014/0343208). 

Reedy teaches calcium carbonate can be used as filler and such filler can be coated an adhesion promoting material comprised of one or more thermoplastic neutralized ethylene-acrylic acid copolymers ( i.e. a type of copolymer of polyethylene) [0018], [0019], claim 5, 8).  Reedy also discloses such filler material can be used together with polyvinyl chloride (PVC) wherein calcium carbonate loading amount is 70 parts per hundred parts of resin ( 70 phr) ([0033]).  Reedy also teaches calcium carbonate filler can be used in polyolefin  market including diaper film, synthetic paper etc. ([0033], [0039]) for providing a composition  having desired rigidity and  lower PVC resin  demand. 
 Since such conventional  resin/polymer such as ethylene-acrylic acid copolymer, PVC, polyolefin including calcium carbonate as filter being used in paper industry, hence, it would have been obvious for one of ordinary skill in the art to adopt a thermoplastic polymer/resin such as polypropylene, PVC,  copolymer of ethylene-acrylic acid etc.  comprising  such calcium carbonate filler for providing desired properties for intended application in paper industry, coating composition etc. as suggested by Reedy ([0017]-[0019], [0033], [0039]). 
As for the claimed properties in claim 18,  Reedy already teaches a same or substantially the same thermoplastic product comprising miner filler, i.e. 70 phr mineral loaded into PVC,  therefore, same or substantially the same properties as that of claimed would be expected. 


Response to Arguments
Applicant's amendments filed on 10/05/2021  have been acknowledged thus previous 112 rejections have been withdrawn. 
Applicant's arguments filed on 10/05/2021  have been fully considered but they are not persuasive.  In response to applicant’s arguments about Applicant’s claims do not go beyond one or more of Delfosse-required properties or examiner not established inherency to show applicant’s claimed properties are found in Delfosse,  first of all, instant claims direct to a mineral material obtained by a process consisting of steps a), b), c), optional step d) and e),  the BET/N2 specific surface area direct to a mineral material after grinding in step e) and before optional treatment in step d),  wherein the obtained mineral material has a top cut d98 from 1.8 µm to 5.9 µm (see instant claim 1).  It is noted that such claim language does not exclude  the instantly claimed mineral material not having properties beside d98 from 1.8 µm to 5.9 µm or BET/N2 specific surface area.  Secondly, the examiner made an obvious rejection onto the instantly claimed mineral material  based on Delfosse’s teachings wherein Delfosse disclosed average particle size and top cut particle size  respectively overlap with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).    Delfosse also teaches average particle diameter and particle size distribution are .   
In response to applicant’s arguments about Delfosse’s top cut requiring all particles being lower than the top cut diameter therefore applicant’s D98 is always lower than the top cut for the same particle distribution,  as applicant noticed Delfosse requires all particles being less than the top cut diameter (col. 7 lines 40-45).  Delfosse also teaches the  lower top cut less than 5 µm is particularly economical (col. 8 lines 1-18).  Therefore,  Delfosse disclosed top cut value is substantially overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  Furthermore, Delfosse discloses such top cut size is results effective variable. Specifically, Delfosse discloses top cut less than 7 µm or less (i.e. 5 micron or less)  is necessary to achieve perfect smoothness and good gloss in the coated paper (col. 8 lines 1-15).  It would have been obvious for one of ordinary skill in the art to adopt a top cut D98  from 1.8 to 5.9 µm as that of instantly claimed via optimization (see MPEP 2144.05 II)  for help obtaining a calcium carbonate material providing d perfect smoothness and good gloss in the coated paper as suggested by Delfosse (col. 8 lines 12-15).   In other words, such claimed mineral material size and top cut value are just obvious modifications for one of ordinary skill in the art based on Delfosse’s teachings.  
2 specific surface area direct to a mineral material after grinding in step e) and before optional treatment in step d),  wherein the obtained mineral material has a top cut d98 from 1.8 µm to 5.9 µm (see instant claim 1), wherein such claim does not require existence of particles being larger than 7 micron at all.  In other words, such argued features is not even claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Gane to US2011/0237726 discloses treated mineral filler product. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUN LI/Primary Examiner, Art Unit 1759